Exhibit 10.1

BILL BARRETT CORPORATION

2008 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Bill Barrett Corporation 2008 Stock Incentive
Plan (the “Plan”) is to enhance the ability of Bill Barrett Corporation (the
“Company”) and its Subsidiaries to attract and retain officers, employees,
directors and consultants of outstanding ability and to provide selected
officers, employees, directors and consultants with an interest in the Company
parallel to that of the Company’s stockholders to align the interests of those
Participants with the Company’s stockholders, providing Participants with a
strong incentive to put forth the maximum effort for the continued success and
growth of the Company. The term “Company” as used in this Plan with reference to
employment or service shall include the Company and its Subsidiaries, as
appropriate.

2. Definitions.

(a) “Agreement” means any written or electronic agreement, instrument or
document evidencing the grant of an Award in such form as has been approved by
the Committee, including all amendments thereto.

(b) “Award” shall mean an award determined in accordance with the terms of the
Plan.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cause” shall mean (i) if a Participant is party to an employment agreement
or similar agreement with the Company and such agreement includes a definition
of Cause, the definition contained therein or (ii) if no such employment or
similar agreement exists, it shall mean (A) the Participant’s failure to perform
the duties reasonably assigned to him or her by the Company, (B) a good faith
finding by the Company of the Participant’s dishonesty, gross negligence or
misconduct, (C) a material breach by the Participant of any written Company
employment policies or rules or (D) the Participant’s conviction for, or his or
her plea of guilty or nolo contendere to, a felony or for any other crime which
involves fraud, dishonesty or moral turpitude.

(e) “Change in Control” of the Company means the occurrence of one of the
following events:

(i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (2) the Company or any Subsidiary, or (3) any Person
in connection with a “Non-Control Transaction” as defined in paragraph
(c) below;

(ii) The individuals who are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least two-thirds of the Board; provided,
however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least two-thirds
of the then Incumbent Board, such new director shall, for purposes of this Plan,
be considered as a member of the Incumbent Board; provided, further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (defined as any solicitation subject to Rules
14a-1 to 14a-10 promulgated under the Exchange Act by any person or group of
persons for the purpose of opposing a solicitation subject to Rules 14a-1 to
14a-10 by any other person or group of persons with

 

1



--------------------------------------------------------------------------------

respect to the election or removal of directors at any annual or special meeting
of stockholders of the Company) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(iii) Consummation of:

(1) A merger, consolidation or reorganization involving the Company, unless

(a) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, a majority of the
combined voting power of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) or a corporation beneficially owning, directly or indirectly, a
majority of the Voting Securities of the Surviving Corporation (a “Parent
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, and

(b) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
either the Surviving Corporation or a Parent Corporation, and

(c) no Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of 30% or more
of the then outstanding Voting Securities) owns, directly or indirectly, 30% or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities (unless there is a Parent Corporation, in which
event of the Parent Corporation’s then outstanding voting securities), and

(d) a transaction described in the immediately preceding clauses (i) through
(iii) shall herein be referred to as a “Non-Control Transaction”;

(2) A complete liquidation or dissolution of the Company; or

(3) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

(iv) Notwithstanding subclauses (i), (ii) or (iii) above, a Change in Control
shall not be deemed to occur solely because any Person (the “Subject Person”)
acquired Beneficial Ownership of more than the permitted amount of the
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
outstanding, increases the proportionate number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and after such share acquisition by the Company, the
Subject Person becomes the Beneficial Owner of any additional Voting Securities
which increases the percentage of the then outstanding Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

In all cases, if the Participant is an employee of the Company and the
Participant’s employment is terminated within 30 days prior to a Change in
Control and the Participant reasonably demonstrates that such termination
(1) was at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control and who effectuates a
Change in Control (a “Third Party”), or (2) otherwise occurred in connection
with, or in anticipation of, a Change in Control which actually occurs, then

 

2



--------------------------------------------------------------------------------

the date of a Change in Control with respect to such Participant shall mean the
date immediately prior to the date of such termination of such Participant’s
employment.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean a committee of at least two members of the Board
appointed by the Board to administer the Plan and to perform the functions set
forth herein and who are “non-employee directors” within the meaning of Rule
16b-3 as promulgated under Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and who are also “outside directors” within the
meaning of Section 162(m) of the Code.

(h) “Common Stock” shall mean the common stock of the Company.

(i) “Company” means Bill Barrett Corporation, a Delaware corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.

(j) “Continuous Service” means that the Participant’s service as an employee,
director or consultant with the Company or a Subsidiary which is not interrupted
or terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or a Subsidiary as an employee, director or
consultant or a change in the entity for which the Participant renders such
service; provided, that, there is no interruption or termination of the
Participant’s Continuous Service other than an approved leave of absence. The
Committee, in its sole discretion, may determine whether Continuous Service
shall be considered interrupted.

(k) “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.

(l) “Disability” shall have the same meaning as provided in any long-term
disability plan maintained by the Company or any Subsidiary in which a
Participant then participates (the “LTD Plans”); provided, that, if no such plan
exists, it shall mean the failure of any Participant to perform his duties due
to physical or mental incapacity, as determined by the Committee.

(m) “Fair Market Value” shall mean, as of any date, the value of the Common
Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value will be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system for the date of determination, or, if no sale of the Common Stock
occurred on that date, on the trading date before the date on which a sale of
shares of Common Stock occurred, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the
arithmetic mean of the high and low prices for the Common Stock on the date of
determination, or, if no such high and low prices are available on that date,
the trading date before the date on which such prices are available, as reported
in The Wall Street Journal or such other source as the Committee deems reliable;
or

If the Common Stock is not listed on any established stock exchange or a
national market system, the value determined by the reasonable application of
any reasonable valuation method within the meaning of Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B), including but not limited to valuation determined
by independent appraisal as of a date that is no more than twelve (12) months
before the date of the relevant transaction.

(n) “Immediate Family Member” shall mean, except as otherwise determined by the
Committee, a Participant’s spouse, ancestors and descendants.

(o) “Incentive Stock Option” shall mean a stock option which is intended to meet
the requirements of Section 422 of the Code.

 

3



--------------------------------------------------------------------------------

(p) “Nonqualified Stock Option” shall mean a stock option which is not intended
to be an Incentive Stock Option.

(q) “Option” shall mean either an Incentive Stock Option or a Nonqualified Stock
Option.

(r) “Participant” shall mean an officer, employee, director or consultant of the
Company or its Subsidiaries who is selected to participate in the Plan in
accordance with Section 5.

(s) “Performance Goals” shall mean or may be expressed in terms of any of the
following business criteria: revenue, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), funds from operations, funds from
operations per share, operating income, pre or after tax income, production
levels, reserve levels and/or additions, cash available for distribution, cash
available for distribution per share, net earnings, earnings per share, return
on equity, return on assets, share price performance, improvements in the
Company’s attainment of expense levels, and implementing or completion of
critical projects, or improvement in cash-flow (before or after tax). A
Performance Goal may be measured over a Performance Period on a periodic,
annual, cumulative or average basis and may be established on a corporate-wide
basis or established with respect to one or more operating units, divisions,
subsidiaries, acquired businesses, minority investments, partnerships or joint
ventures. Unless otherwise determined by the Committee by no later than the
earlier of the date that is 90 days after the commencement of the Performance
Period or the day prior to the date on which 25% of the Performance Period has
elapsed, the Performance Goals will be determined by not accounting for a change
in GAAP during a Performance Period.

(t) “Performance Objective” shall mean the level or levels of performance
required to be attained with respect to specified Performance Goals in order
that a Participant shall become entitled to specified rights in connection with
an Award of performance shares.

(u) “Performance Period” shall mean the calendar year, or such other shorter or
longer period designated by the Committee, during which performance will be
measured in order to determine a Participant’s entitlement to receive payment of
an Award.

(v) “Subsidiary” shall mean any entity that controls, is controlled by or is
under common control with the Company as may be determined by the Board;
provided, that, with respect to Incentive Stock Options, it shall mean any
subsidiary of the Company that is a corporation and which at the time qualifies
as a “subsidiary corporation” within the meaning of Section 424(f) of the Code.

3. Shares Subject to the Plan. Subject to adjustment in accordance with
Section 18, the total of the number of shares of Common Stock which shall be
available for the grant of Awards under the Plan shall not exceed 3,000,000
shares of Common Stock, of which not more than 1,000,000 shares may be the
subject of Awards other than Options and stock appreciation rights; provided,
that, for purposes of this limitation, any Common Stock subject to an Option
which is canceled or expires without exercise shall again become available for
Award under the Plan. Upon forfeiture of Awards in accordance with the
provisions of the Plan and the terms and conditions of the Award, such shares
shall again be available for subsequent Awards under the Plan. Subject to
adjustment in accordance with Section 18, no employee shall be granted, during
any one (1) year period, Options to purchase more than 500,000 shares of Common
Stock, and the number of shares of Common Stock subject to any Awards other than
Options or stock appreciation rights shall not exceed 500,000 shares of Common
Stock. Common Stock available for issue or distribution under the Plan shall be
authorized and unissued shares or shares reacquired by the Company in any
manner.

4. Administration.

(a) The Plan shall be administered by the Committee. All references to the
Committee hereinafter shall mean the Board if no such Committee has been
appointed. Notwithstanding the foregoing, the Board or Committee may
(i) delegate to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Section 162(m) of the Code the
authority to grant Awards to eligible persons who are either (A) not then
Covered Employees and are not expected to be Covered Employees at

 

4



--------------------------------------------------------------------------------

the time of recognition of income resulting from such Award or (B) not persons
with respect to whom the Company wishes to comply with Section 162(m) of the
Code or (ii) delegate to a committee of one or more members of the Board who are
not “non-employee directors” within the meaning of Rule 16b-3 the authority to
grant Awards to eligible persons who are not subject to Section 16 of the
Exchange Act.

(b) The Committee shall (i) approve the selection of Participants,
(ii) determine the type of Awards to be made to Participants, (iii) determine
the number of shares of Common Stock subject to Awards, (iv) determine the terms
and conditions of any Award granted hereunder (including, but not limited to,
any restriction and forfeiture conditions on such Award) and (v) have the
authority to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, to determine the terms and provisions of any
agreements entered into hereunder, and to make all other determinations
necessary or advisable for the administration of the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent it shall deem desirable to
carry it into effect.

(c) Any action of the Committee shall be final, conclusive and binding on all
persons, including the Company and its Subsidiaries and stockholders,
Participants and persons claiming rights from or through a Participant.

(d) The Committee may delegate to officers or employees of the Company or any
Subsidiary, and to service providers, the authority, subject to such terms as
the Committee shall determine, to perform administrative functions with respect
to the Plan and Award agreements.

(e) Members of the Committee and any officer or employee of the Company or any
Subsidiary acting at the direction of, or on behalf of, the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified by the Company with respect to any such action or determination.

5. Eligibility. Individuals eligible to receive Awards under the Plan shall be
the officers, employees, directors and consultants of the Company and its
Subsidiaries selected by the Committee; provided, that, only employees of the
Company and its Subsidiaries may be granted Incentive Stock Options.

6. Awards. Awards under the Plan may consist of Options, restricted Common
Stock, performance shares, purchases, share awards, stock appreciation rights or
other awards based on the value of the Common Stock. Incentive Stock Options may
only be granted to employees of the Company and its Subsidiaries. Awards shall
be subject to the terms and conditions of the Plan and shall be evidenced by an
agreement containing such additional terms and conditions, not inconsistent with
the provisions of the Plan, as the Committee shall deem desirable.

7. Options. Options may be granted under the Plan in such form as the Committee
may from time to time approve pursuant to terms set forth in an Option
agreement.

(a) Types of Options. Each Option agreement shall state whether or not the
Option will be treated as an Incentive Stock Option or Nonqualified Stock
Option. The aggregate Fair Market Value of the Common Stock for which Incentive
Stock Options granted to any one employee under this Plan or any other incentive
stock option plan of the Company or of any of its Subsidiaries may by their
terms first become exercisable during any calendar year shall not exceed
$100,000, determining Fair Market Value as of the date each respective Option is
granted. In the event such threshold is exceeded in any calendar year, such
excess Options shall be automatically deemed to be Nonqualified Stock Options.
To the extent that any Option granted under this Plan which is intended to be an
Incentive Stock Option fails for any reason to qualify as such at any time, such
Option shall be a Nonqualified Stock Option.

(b) Option Price. The purchase price per share of the Common Stock purchasable
under an Option shall be determined by the Committee; provided, however, the
exercise price for Options will never be less than 100% of the Fair Market Value
of the Common Stock on the date of the grant and in the case of Incentive Stock
Options granted to an employee owning stock possessing more than 10% of the
total

 

5



--------------------------------------------------------------------------------

combined voting power of all classes of shares of the Company and its
Subsidiaries (a “10% Stockholder”) the price per share specified in the
agreement relating to such Option shall not be less than 110% of the Fair Market
Value per share of the Common Stock on the date of grant. The Company
specifically reserves the right under this Plan to directly or indirectly
reprice Options granted hereunder by reducing the exercise price of any such
Option or awarding substitute Options with a lower exercise price under such
terms as it may determine to be appropriate.

(c) Option Period. The term of each Option shall be fixed by the Committee, but
no Option shall be exercisable after the expiration of ten (10) years from the
date the Option is granted; provided, that, in the case of Incentive Stock
Options granted to 10% Stockholders, the term of such Option shall not exceed
five (5) years from the date of grant.

(d) Exercisability. Each Option shall vest and become exercisable at a rate
determined by the Committee on the date of grant. The transfer or exercise of a
Nonqualified Stock Option shall be taxable under Code Section 83 and Treasury
Regulation Section 1.83-7.

(e) Method of Exercise. Options may be exercised, in whole or in part, by giving
written notice of exercise to the Company in a form approved by the Company
specifying the number shares of Common Stock to be purchased. Such notice shall
be accompanied by the payment in full of the Option exercise price. The exercise
price of the Option may be paid by (i) cash or certified or bank check,
(ii) surrender of Common Stock held by the Optionee for at least six (6) months
prior to exercise (or such longer or shorter period as may be required to avoid
a charge to earnings for financial accounting purposes) or the attestation of
ownership of such shares, in either case, if so permitted by the Company, where
such Common Stock has a Fair Market Value equal to the aggregate exercise price
of the Option at the time of exercise, (iii) if established by the Company,
through a “same day sale” commitment from optionee and a broker-dealer that is
acceptable to the Company that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby the optionee irrevocably elects to exercise
the Option and to sell a portion of the shares so purchased sufficient to pay
for the total exercise price and whereby the FINRA Dealer irrevocably commits
upon receipt of such shares to forward the total exercise price directly to the
Company, (iv) through additional methods prescribed by the Committee, all under
such terms and conditions as deemed appropriate by the Committee in its
discretion, or (v) by any combination of the foregoing, and, in all instances,
to the extent permitted by applicable law. A Participant’s subsequent transfer
or disposition of any Common Stock acquired upon exercise of an Option shall be
subject to any Federal and state laws then applicable, specifically securities
law, and the terms and conditions of this Plan.

8. Restricted Common Stock. The Committee may from time to time award restricted
Common Stock under the Plan to eligible Participants. Shares of restricted
Common Stock may not be sold, assigned, transferred or otherwise disposed of, or
pledged or hypothecated as collateral for a loan or as security for the
performance of any obligation or for any other purpose, for such period (the
“Restricted Period”) as the Committee shall determine. The Committee may define
the Restricted Period in terms of the passage of time or in any other manner it
deems appropriate. The Committee may alter or waive at any time any term or
condition of restricted Common Stock that is not mandatory under the Plan.
Unless otherwise determined by the Committee, upon termination of a
Participant’s Continuous Service with the Company for any reason prior to the
end of the Restricted Period, the restricted Common Stock shall be forfeited and
the Participant shall have no right with respect to the Award. Except as
restricted under the terms of the Plan and any Award agreement, any Participant
awarded restricted Common Stock shall have all the rights of a stockholder
including, without limitation, the right to vote restricted Common Stock. If a
share certificate is issued in respect of restricted Common Stock, the
certificate shall be registered in the name of the Participant, but shall be
held by the Company for the account of the Participant until the end of the
Restricted Period.

9. Performance Shares.

(a) Type of Awards. Performance shares may be granted in the form of actual
shares of Common Stock. In the event that a share certificate is issued in
respect of performance shares, such certificate shall be

 

6



--------------------------------------------------------------------------------

registered in the name of the Participant, but shall be held by the Company
until the time the performance shares are earned. The Performance Objectives and
the length of the Performance Period shall be determined by the Committee.

(b) Performance Objectives. The Committee shall establish the Performance
Objective for each Award of performance shares, consisting of one or more
business criteria permitted as Performance Goals hereunder, one or more levels
of performance with respect to each such criteria, and the amount or amounts
payable or other rights that the Participant will be entitled to upon
achievement of such levels of performance. The Performance Objective shall be
established by the Committee prior to, or reasonably promptly following the
inception of, a Performance Period but, to the extent required by Section 162(m)
of the Code, by no later than the earlier of the date that is ninety (90) days
after the commencement of the Performance Period or the day prior to the date on
which twenty-five percent (25%) of the Performance Period has elapsed. More than
one Performance Goal may be incorporated in a Performance Objective, in which
case achievement with respect to each Performance Goal may be assessed
individually or in combination with each other. The Committee may, in connection
with the establishment of Performance Objectives for a Performance Period,
establish a matrix setting forth the relationship between performance on two or
more Performance Goals and the amount of the Award of performance shares payable
for that Performance Period. The level or levels of performance specified with
respect to a Performance Goal may be established in absolute terms, as
objectives relative to performance in prior periods, as an objective compared to
the performance of one or more comparable companies or an index covering
multiple companies, or otherwise as the Committee may determine. Performance
Objectives shall be objective and shall otherwise meet the requirements of
Section 162(m) of the Code. Performance Objectives may differ for performance
shares granted to any one Participant or to different Participants. An Award of
performance shares to a Participant who is a Covered Employee shall (unless the
Committee determines otherwise) provide that in the event of the Participant’s
termination of Continuous Service prior to the end of the Performance Period for
any reason, such Award will be payable only (i) if the applicable Performance
Objectives are achieved and (ii) the Participant’s Continuous Service continues
through the last day of the Performance period.

(c) Certification. Following the completion of each Performance Period, the
Committee shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the Performance Objectives and other
material terms of an Award of performance shares have been achieved or met.
Unless the Committee determines otherwise, performance shares shall not be
settled until the Committee has made the certification specified under this
Section 9(c). However, in no event shall performance shares with respect to a
specified Performance Period be settled later than March 15th of the year
following the calendar year in which such specified Performance Period ends.

(d) Adjustment. The Committee may, in its discretion, reduce or eliminate the
amount of payment with respect to an Award of performance shares to a Covered
Employee, notwithstanding the achievement of a specified Performance Objectives;
provided, that, no such adjustment shall be made which would adversely impact a
Participant following a Change in Control.

(e) Maximum Amount Payable. Subject to Section 18, the maximum number of
performance shares subject to any Award to a Covered Employee is 500,000 for
each 12 months during the Performance Period (or, to the extent the Award is
paid in cash, the maximum dollar amount of any such Award is the equivalent cash
value, based on the Fair Market Value of the Common Stock, of such number of
shares of Common Stock on the last day of the Performance Period).

10. Share Purchases. The Committee may authorize eligible individuals to
purchase Common Stock in the Company at a price equal to or above the Fair
Market Value of the Common Stock at the time of grant. Any such offer may be
subject to the conditions and terms the Committee may impose.

11. Stock Appreciation Rights. The Committee may in its discretion, either alone
or in connection with the grant of another Award, grant stock appreciation
rights in accordance with the Plan, the terms and conditions of

 

7



--------------------------------------------------------------------------------

which shall be set forth in an agreement. If granted in connection with an
Option, a stock appreciation right shall cover the same number of shares of
Common Stock covered by the Option (or such lesser number of shares as the
Committee may determine) and shall, except as provided in this Section 11, be
subject to the same terms and conditions as the related Option. Compensation
payable under a stock appreciation right shall not be greater than the excess of
the Fair Market Value of the stock (or Option) on the date of exercise over the
Fair Market Value of the Common Stock (or Option) on the date of grant.
Furthermore, the exercise price of such stock appreciation right may never be
less than the Fair Market Value of the underlying Common Stock (disregarding
lapse restrictions as defined in Treasury Regulation Section 1.83-3(i)) on the
date of grant.

(a) Time of Grant. A stock appreciation right may be granted (i) at any time if
unrelated to an Option, or (ii) if related to an Option, either at the time of
grant, or in the case of Nonqualified Stock Options, at any time thereafter
during the term of such Option.

(b) Stock Appreciation Right Related to an Option.

(i) A stock appreciation right granted in connection with an Option shall be
exercisable at such time or times and only to the extent that the related
Options are exercisable, and will not be transferable except to the extent the
related Option may be transferable. A stock appreciation right granted in
connection with an Incentive Stock Option shall be exercisable only if the Fair
Market Value of a share of Common Stock on the date of exercise exceeds the
purchase price specified in the related Incentive Stock Option agreement.

(ii) Upon the exercise of a stock appreciation right related to an Option, the
Participant shall be entitled to receive an amount determined by multiplying
(A) the excess of the Fair Market Value of a share of Common Stock on the date
preceding the date of exercise of such stock appreciation right over the per
share purchase price under the related Option, by (B) the number of shares of
Common Stock as to which such stock appreciation right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any stock appreciation right by including such a limit
in the agreement evidencing the stock appreciation right at the time it is
granted.

(iii) Upon the exercise of a stock appreciation right granted in connection with
an Option, the Option shall be canceled to the extent of the number of shares as
to which the stock appreciation right is exercised, and upon the exercise of an
Option granted in connection with a stock appreciation right, the stock
appreciation right shall be canceled to the extent of the number of shares of
Common Stock as to which the Option is exercised or surrendered.

(c) Stock Appreciation Right Unrelated to an Option. The Committee may grant to
a Participant stock appreciation rights unrelated to Options. Stock appreciation
rights unrelated to Options shall contain such terms and conditions as to
exercisability, vesting and duration as the Committee shall determine, but in no
event shall they have a term of greater than ten (10) years. Upon exercise of a
stock appreciation right unrelated to an Option, the Participant shall be
entitled to receive an amount determined by multiplying (i) the excess of the
Fair Market Value of a share on the date preceding the date of exercise of such
stock appreciation right over the per share exercise price of the stock
appreciation right, by (ii) number of shares of Common Stock as to which the
stock appreciation right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any stock
appreciation right by including such a limit in the agreement evidencing the
stock appreciation right at the time it is granted.

(d) Method of Exercise. Stock appreciation rights shall be exercised by a
Participant only by a written notice delivered in person or by mail to the
Company at the Company’s principal executive office, specifying the number of
shares of Common Stock with respect to which the stock appreciation right is
being exercised. If requested by the Committee, the Participant shall deliver
the agreement evidencing the stock appreciation right being exercised and the
agreement evidencing any related Option to the Company who shall endorse thereon
a notation of such exercise and return such agreement to the Participant.

 

8



--------------------------------------------------------------------------------

(e) Form of Payment. Payment of the amount determined under this Section 11 may
be made in the discretion of the Committee solely in whole shares of Common
Stock in a number determined at their Fair Market Value on the date preceding
the date of exercise of the stock appreciation right, or solely in cash, or in a
combination of cash and shares. If the Committee decides to make full payment in
shares in Common Stock and the amount payable results in a fractional share,
payment for the fractional share will be made in cash.

12. Share Awards. Subject to such performance and employment conditions as the
Committee may determine, awards of Common Stock or awards based on the value of
the Common Stock may be granted either alone or in addition to other Awards
granted under the Plan. Any Awards under this Section 12 and any Common Stock
covered by any such Award may be forfeited to the extent so provided in the
Award agreement, as determined by the Committee. Payment of Common Stock awards
made under this Section 12 which are based on the value of Common Stock may be
made in Common Stock or in cash or in a combination thereof (based upon the Fair
Market Value of the Common Stock on the date of payment), all as determined by
the Committee in its sole discretion.

13. Special Provisions.

(a) Change in Control. Unless otherwise provided in an Award agreement, upon the
occurrence of a Change in Control, all Options and stock appreciation rights
shall automatically become vested and exercisable in full and all restrictions
or performance conditions, if any, on any Common Stock awards, restricted Common
Stock, or performance shares granted hereunder shall automatically lapse. The
Committee may, in its discretion, include such further provisions and
limitations in any agreement documenting such Awards as it may deem equitable
and in the best interests of the Company.

(b) Forfeiture. Notwithstanding anything in the Plan to the contrary and unless
otherwise specifically provided in an Award agreement, in the event of a serious
breach of conduct by a Participant or former Participant (including, without
limitation, any conduct prejudicial to or in conflict with the Company or its
Subsidiary) the Committee may (i) cancel any outstanding Award granted to such
Participant or former Participant, in whole or in part, whether or not vested,
and/or (ii) if such conduct or activity occurs within one year following the
exercise or payment of an Award, require such Participant or former Participant
to repay to the Company any gain realized or payment received upon the exercise
or payment of such Award (with such gain or payment valued as of the date of
exercise or payment). Such cancellation or repayment obligation shall be
effective as of the date specified by the Committee. Any repayment obligation
shall be satisfied in cash or, if permitted in the sole discretion of the
Committee, it may be satisfied in shares of Common Stock (based upon the Fair
Market Value of the share of Common Stock on the date of payment), and the
Committee may provide for an offset to any future payments owed by the Company
or any Subsidiary to the Participant or former Participant if necessary to
satisfy the repayment obligation. The determination of whether a Participant or
former Participant has engaged in a serious breach of conduct or any activity in
competition with any of the businesses of the Company or any Subsidiary shall be
determined by the Committee in good faith and in its sole discretion.

14. Withholding. Upon (a) disposition of shares of Common Stock acquired
pursuant to the exercise of an Incentive Stock Option granted pursuant to the
Plan within two years of the grant of the Incentive Stock Option or within one
year after exercise of the Incentive Stock Option, or (b) exercise of a
Nonqualified Stock Option (or an Incentive Stock Option treated as a
Nonqualified Stock Option), exercise of a stock appreciation right or the
vesting or payment of any other Award under the Plan, or (c) under any other
circumstances determined by the Committee in its sole discretion, the Company
shall have the right to require any Participant, and such Participant by
accepting the Awards granted under the Plan agrees, to pay to the Company the
amount of any taxes which the Company shall be required to withhold with respect
thereto. In the event of clauses (a), (b) or (c), with the consent of the
Committee, at the Committee’s sole discretion, such Participant may elect to pay
to the Company an amount equal to the amount of the taxes that the Company shall
be required to withhold by delivering to the Company shares of Common Stock
having a Fair Market Value equal to the amount of the

 

9



--------------------------------------------------------------------------------

withholding tax obligation as determined by the Company; provided, however, that
no shares of Common Stock are withheld with a value exceeding the minimum amount
of tax required to be withheld by law. Such shares so delivered to satisfy the
minimum withholding obligation may be either shares withheld by the Company upon
the exercise of the Option or other shares. At the Committee’s sole discretion,
a Participant may elect to have additional taxes withheld and satisfy such
withholding with cash or shares of Common Stock held for at least six (6) months
prior to exercise, if, in the opinion of the Company’s outside accountants,
doing so would not result in a charge against earnings.

15. Nontransferability, Beneficiaries. Unless otherwise determined by the
Committee with respect to the transferability of Nonqualified Stock Options by a
Participant to his Immediate Family Members (or to trusts or partnerships or
limited liability companies established for such family members), no Award shall
be assignable or transferable by the Participant, otherwise than by will or the
laws of descent and distribution or pursuant to a beneficiary designation, and
Options shall be exercisable, during the Participant’s lifetime, only by the
Participant (or by the Participant’s legal representatives in the event of the
Participant’s incapacity). Each Participant may designate a beneficiary to
exercise any Option held by the Participant at the time of the Participant’s
death or to be assigned any other Award outstanding at the time of the
Participant’s death. If no beneficiary has been named by a deceased Participant,
any Award held by the Participant at the time of death shall be transferred as
provided in the Participant’s will or by the laws of descent and distribution.
Except in the case of the holder’s incapacity, an Option may only be exercised
by the holder thereof.

16. No Right to Continuous Service. Nothing contained in the Plan or in any
Award under the Plan shall confer upon any Participant any right with respect to
the continuation of service with the Company or any of its Subsidiaries, or
interfere in any way with the right of the Company or its Subsidiaries to
terminate his or her Continuous Service at any time. Nothing contained in the
Plan shall confer upon any Participant or other person any claim or right to any
Award under the Plan.

17. Governmental Compliance. Each Award under the Plan shall be subject to the
requirement that if at any time the Committee shall determine that the listing,
registration or qualification of any shares issuable or deliverable thereunder
upon any securities exchange or under any Federal or state law, or the consent
or approval of any governmental regulatory body, is necessary or desirable as a
condition thereof, or in connection therewith, no such grant or award may be
exercised or shares issued or delivered unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

18. Adjustments; Corporate Events. In the event of any equity restructuring
(within the meaning of Statement of Financial Accounting Standards No. 123
(revised 2004), referred to as “FAS 123R”) that causes the per share value of
Common Stock to change, such as a stock dividend or stock split, the Committee
shall cause there to be made an equitable adjustment to the number and kind of
shares or other securities issued or reserved for issuance pursuant to this Plan
and to outstanding Awards (including but not limited to the number and kind of
shares to which such Awards are subject, and the exercise or strike price of
such Awards) to the extent such other Awards would not otherwise automatically
adjust in the equity restructuring; provided, in each case, that with respect to
Incentive Stock Options, no such adjustment shall be authorized to the extent
that such adjustment would cause such Incentive Stock Options to violate
Section 422(b) of the Code or any successor provision; provided further, that no
such adjustment shall be authorized under this Section to the extent that such
adjustment would cause an Award to be subject to adverse tax consequences under
Section 409A of the Code. In the event of any other change in corporate
capitalization, which may include a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code), or any partial or complete liquidation of the Company
to the extent such events do not constitute equity restructurings or business
combinations within the meaning of FAS No. 123R, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights. In
either case, any such adjustment shall be conclusive and binding for all
purposes of the plan. Unless otherwise determined by the Committee, the number
of shares subject to an Award shall always be a whole number.

 

10



--------------------------------------------------------------------------------

(a) Upon the occurrence of a corporate event in which outstanding Awards are not
to be assumed or otherwise continued following such an event, the Committee may,
in its discretion, terminate any outstanding Award without a Participant’s
consent and (i) provide for either the purchase of any such Award for an amount
of cash equal to the amount that could have been attained upon the exercise of
such Award or realization of the Participant’s rights had such Award been
currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Committee in its sole
discretion and/or (ii) provide that such Award shall be exercisable (whether or
not vested) as to all shares covered thereby for at least thirty (30) days prior
to such event.

(b) The existence of the Plan, the Award agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

19. Award Agreement. Each Award under the Plan shall be evidenced by an
agreement setting forth the terms and conditions, as determined by the
Committee, which shall apply to such Award, in addition to the terms and
conditions specified in the Plan.

20. Amendment. The Board may amend, suspend or terminate the Plan or any portion
thereof at any time, provided that (a) no amendment shall be made without
stockholder approval if such approval is necessary to comply with any applicable
law, regulation or stock exchange rule and (b) except as provided in Section 18,
no amendment shall be made that would adversely affect the rights of a
Participant under an Award theretofore granted, without such Participant’s
written consent. Except as provided in Section 18, no Option or Stock
Appreciation Right granted under the Plan may be amended to decrease the
exercise price thereof, or be cancelled in conjunction with the grant of any new
Option or Stock Appreciation Right with a lower exercise price, or otherwise be
subject to any action that would be treated under accounting rules or otherwise
as a “repricing” of such Option or Stock Appreciation Right, unless such action
is approved by the Company’s stockholders.

21. General Provisions.

(a) The Committee may require each Participant purchasing or acquiring shares
pursuant to an Award under the Plan to represent to and agree with the Company
in writing that such Participant is acquiring the shares for investment and
without a view to distribution thereof.

(b) All certificates for Common Stock delivered under the Plan pursuant to any
Award shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Common Stock is then listed, and any applicable Federal or state
securities law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. If the
Committee determines that the issuance of Common Stock hereunder is not in
compliance with, or subject to an exemption from, any applicable Federal or
state securities laws, such shares shall not be issued until such time as the
Committee determines that the issuance is permissible.

(c) It is the intent of the Company that the Plan satisfy, and be interpreted in
a manner that satisfies, the applicable requirements of Rule 16b-3 as
promulgated under Section 16 of the Exchange Act so that Participants will be
entitled to the benefit of Rule 16b-3, or any other rule promulgated under
Section 16 of the Exchange Act, and will not be subject to short-swing liability
under Section 16 of the Exchange Act. Accordingly, if the operation of any
provision of the Plan would conflict with the intent expressed in this

 

11



--------------------------------------------------------------------------------

Section 21(c), such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

(d) Except as otherwise provided by the Committee in the applicable grant or
Award agreement, a Participant shall have no rights as a stockholder with
respect to any shares of Common Stocks subject to an Award until a certificate
or certificates evidencing shares of Common Stock shall have been issued to the
Participant and, subject to Section 18, no adjustment shall be made for
dividends or distributions or other rights in respect of any share for which the
record date is prior to the date on which Participant shall become the holder of
record thereof.

(e) The law of the State of Delaware shall apply to all Awards and
interpretations under the Plan regardless of the effect of such state’s conflict
of laws principles.

(f) Where the context requires, words in any gender shall include any other
gender.

(g) Headings of Sections are inserted for convenience and reference; they do not
constitute any part of this Plan.

(h) The Committee shall have the power to accelerate the time at which an Award
shall be exercisable or vest notwithstanding the terms of any Award agreement.

(i) No payment pursuant to the Plan shall be taken into account in determining
any benefits pursuant to any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company or any Subsidiary except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

(j) The expenses of administering the Plan shall be borne by the Company and its
Subsidiaries.

(k) No fractional shares of Common Stock shall be issued and the Committee shall
determine, in its discretion, whether cash shall be given in lieu of fractional
shares or whether such fractional shares shall be eliminated by rounding up or
down as appropriate.

(l) The Plan is intended to be an “unfunded” plan for incentive compensation.
With respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award agreement shall give the Participant
any rights that are greater than those of a general creditor of the Company or
any Subsidiary.

22. Expiration of the Plan. Subject to earlier termination pursuant to
Section 20, no Award may be granted following the ten (10) year anniversary of
the Effective Date and except with respect to outstanding Awards, this Plan
shall terminate.

23. Effective Date; Approval of Stockholders. The Plan is effective as of the
date it is approved by the affirmative vote of the holders of a majority of the
securities of the Company present, or represented, and entitled to vote at a
meeting of stockholders duly held in accordance with the applicable laws of the
State of Delaware (the “Effective Date”). Unless the Company determines to
submit Section 9 of the Plan and the definition of Performance Goal to the
Company’s stockholders at the first stockholder meeting that occurs in the fifth
year following the year in which the Plan was last approved by stockholders (or
any earlier meeting designated by the Board), in accordance with the
requirements of Section 162(m) of the Code, and such stockholder approval is
obtained, then no further performance shares shall be made to Covered Employees
under Section 9 after the date of such annual meeting, but the remainder of the
Plan shall continue in effect.

 

12